Exhibit 10.2

ROTECH HEALTHCARE INC.

AMENDED AND RESTATED

NONEMPLOYEE DIRECTOR RESTRICTED STOCK AND STOCK OPTION PLAN

ARTICLE I

PURPOSE

The purpose of this Rotech Healthcare Inc. Amended and Restated Nonemployee
Director Restricted Stock and Stock Option Plan (the “Plan”) is to benefit the
shareholders of Rotech Heathcare Inc., a Delaware corporation (the “Company”),
by assisting the Company to attract, retain and provide incentives to
nonemployee directors of the Company and its Affiliates, and to align the
interests of such nonemployee directors with those of the Company’s
shareholders.

ARTICLE II

DEFINITIONS

The following definitions shall be applicable throughout the Plan unless the
context otherwise requires:

“Affiliate” shall mean any person or entity which, at the time of reference,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company.

“Board” shall mean the Board of Directors of the Company.

A Nonemployee Director’s membership on the Board may be terminated for “Cause,”
as determined by a vote of the majority of the other members of the Board, for
his or her (i) act or acts of willful misconduct or misrepresentation, fraud or
willful dishonesty involving the Company, (ii) material, willful and knowing
violation or violations of the Nonemployee Director’s fiduciary duty to the
Company; or (iii) conviction of, or pleading nolo contendre or guilty to a
felony; provided, however, in the case of clauses (i) and (ii) only, solely
after the Nonemployee Director has been granted, if requested thereby, a hearing
by the Board, in which he or she may be represented by legal counsel, and, if
acceptable to the majority of the remaining Board, a reasonable cure
opportunity.

“Code” shall mean the Internal Revenue Code of 1986, as amended. References in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulation under such section.

“Committee” shall mean the Compensation Committee of the Board.

“Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share, of the Company.

“Company” shall mean Rotech Healthcare Inc., a Delaware corporation, and any
successor thereto.

“Director” shall mean a member of the Board or a member of the board of
directors of an Affiliate.

“Effective Date” shall mean June 29, 2007.

“Employee” shall mean any person employed by the Company or an Affiliate.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

“Fair Market Value” per share of Company Stock as of a particular date shall
mean, unless otherwise determined by the Committee:

(i) the closing sales price per share of Common Stock on a national securities
exchange for the business day preceding such date on which there was a sale of
shares of Common Stock on such exchange;

(ii) if clause (i) does not apply and the shares of Common Stock are then traded
on an over-the-counter market, the closing price for a share of Common Stock in
such over-the-counter market for the business day preceding such date; or

(iii) if the shares of Common Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Board in its
sole discretion may reasonably determine.

“Family Member” shall mean any child, stepchild, grandchild, parent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant of
the Holder), a trust in which such persons have more than fifty percent (50%) of
the beneficial interest, a foundation in which such persons (or the Holder)
control the management of assets, and any other entity in which such persons (or
the Holder) own more than fifty percent (50%) of the voting interests.

“Holder” shall mean a Nonemployee Director who has been granted a Restricted
Stock Award or Option or any such Nonemployee Director’s beneficiary, estate or
representative, to the extent applicable.

“Nonemployee Director” shall mean a Director who is not an Employee.

“Option” shall mean an option to purchase shares of Common Stock granted
pursuant to the Plan.

“Option Agreement” shall mean a written agreement between the Company and a
Holder with respect to an Option.

“Plan” shall mean this Rotech Heathcare Inc. Amended and Restated Nonemployee
Director Restricted Stock and Stock Option Plan, as amended from time to time,
together with each of the Restricted Stock Award Agreements and Option
Agreements utilized hereunder.

“Restricted Stock Award” shall mean an award granted under the Plan of shares of
Common Stock, the transferability of which by the Holder shall be subject to
Transfer Restrictions.

“Restricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.

“Restriction Period” shall mean the period of time for which shares of Common
Stock subject to a Restricted Stock Award shall be subject to Transfer
Restrictions, as set forth in the applicable Restricted Stock Award Agreement.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, as such may be amended from time to time, and
any successor rule, regulation or statute fulfilling the same or a substantially
similar function.

“Totally and Permanently Disabled” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months, all as described in Section 22(e)(3) of the Code and determined in
the sole discretion of the Committee.

“Transfer Restrictions” shall mean restrictions on the transferability of shares
of Common Stock awarded to a Nonemployee Director under the Plan pursuant to a
Restricted Stock Award Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE III

EFFECTIVE DATE OF PLAN

The Plan shall be effective as of the Effective Date.

ARTICLE IV

ADMINISTRATION

Section 4.1 Committee. The Plan shall be administered by the Committee. If a
member of the Committee shall be eligible to receive a Restricted Stock Award
under the Plan, such Committee member shall have no authority hereunder with
respect to his or her own Restricted Stock Award.

Section 4.2 Powers. Subject to the express provisions of the Plan, the Committee
is authorized to construe the Plan and the respective Restricted Stock Award
Agreements executed hereunder, to prescribe such rules and regulations relating
to the Plan as it may deem advisable to carry out the intent of the Plan, and to
make all determinations necessary or advisable for administering the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in any Restricted Stock Award Agreement in the manner and to the
extent it shall deem expedient to carry it into effect. The determinations of
the Committee on the matters referred to in this Article IV shall be conclusive.

Section 4.3 Committee Action. In the absence of specific rules to the contrary,
action by the Committee shall require the consent of a majority of the members
of the Committee, expressed either orally at a meeting of the Committee or in
writing in the absence of a meeting.

ARTICLE V

STOCK SUBJECT TO PLAN AND LIMITATIONS THEREON

Section 5.1 Stock Grant and Award Limits. The aggregate number of shares of
Common Stock that may be issued under the Plan shall not exceed three hundred
thousand (300,000) shares. Shares shall be deemed to have been issued under the
Plan solely to the extent actually issued and delivered pursuant to a Restricted
Stock Award. To the extent that an Option or a Restricted Stock Award lapses or
the rights of its Holder terminate, any shares of Common Stock subject to such
Option or Restricted Stock Award shall again be available for the grant of a new
Restricted Stock Award.

Section 5.2 Stock Offered. The stock to be offered pursuant to the grant of an
Option or a Restricted Stock Award may be authorized but unissued Common Stock,
Common Stock purchased on the open market or Common Stock previously issued and
outstanding and reacquired by the Company.

Section 5.3 Eligibility. All Nonemployee Directors shall be eligible for the
automatic Restricted Stock Awards pursuant to Article VI and for awards of
Options, in the discretion of the Committee, pursuant to Article VIII.

ARTICLE VI

RESTRICTED STOCK AWARDS; TERMINATION OF

NONEMPLOYEE DIRECTOR STATUS

Section 6.1 Awards Formula. On or following the Effective Date, each Nonemployee
Director shall receive (i) a Restricted Stock Award for 8,000 shares of Common
Stock for his or her initial year as a Nonemployee Director, provided that such
directorship commences on or after the Effective Date, (ii) a Restricted Stock
Award

 

3



--------------------------------------------------------------------------------

for 4,000 shares of Common Stock for each year commencing on or after the
Effective Date during which he or she continues to serve as a Nonemployee
Director and (iii) in the event that the Chairman of the Board is also a
Nonemployee Director, in lieu of any other Restricted Stock Award to be granted
hereunder, such director shall receive a Restricted Stock Award for 12,000
shares of Common Stock for each year he or she serves in such capacity. In an
individual’s initial year as a Nonemployee Director, it is intended that he or
she shall only receive the Restricted Stock Award referred to in clause
(i) above and not both of the Restricted Stock Awards referred to in clauses
(i) and (ii) above.

Section 6.2 Termination of Nonemployee Director’s Board Membership. If a
Holder’s membership on the Board is terminated pursuant to his or her
(i) removal by the Board for Cause, (ii) not being renominated for Board
membership for the next succeeding year for Cause, (iii) being nominated for
Board membership for the next succeeding year but not being reelected for Board
membership for such year by the Company’s shareholders, or (iv) resignation from
the Board within six (6) months of his or her receipt of the applicable
Restricted Stock Award, in any such case, prior to the actual or deemed
satisfaction and/or lapse of the Transfer Restrictions applicable to such
Restricted Stock Award, then such Restricted Stock shall immediately be
canceled, and the Holder (and such Holder’s estate, designated beneficiary or
other legal representative) shall forfeit any rights or interests in and with
respect to any such Restricted Stock. In addition, should a Holder die or become
Totally and Permanently Disabled, all of his or her Restricted Stock shall
thereupon become fully vested and the Transfer Restrictions applicable to his or
her Restricted Stock Award shall immediately be cancelled.

Section 6.3 Special Termination Rule. Except to the extent inconsistent with the
terms of the applicable Restricted Stock Award Agreement, and notwithstanding
anything to the contrary contained in this Article VI, if a Holder’s status as a
Nonemployee Director shall terminate other than for Cause, if, within ninety
(90) days of such termination, such Holder shall become an Employee, or such
Holder’s rights with respect to any Restricted Stock Award or portion thereof
granted thereto prior to the date of such termination may be preserved, if and
to the extent determined by the Committee in its sole discretion, as if such
Holder had been an Employee for the entire period during which such Restricted
Stock Award or portion thereof had been outstanding. Should the Committee effect
such determination with respect to such Holder, for all purposes of the Plan,
such Holder shall not be treated as if his or her employment or Nonemployee
Director status had terminated until such time as his or her Employee status
shall terminate, in which case his or her Restricted Stock Award, as it may have
been reduced in connection with the Holder’s becoming an Employee, shall be
treated pursuant to the provisions of Section 6.2. Should a Holder’s status as
an Employee terminate, if, within ninety (90) days of such termination, such
Holder shall again become a Nonemployee Director, such Holder’s rights with
respect to any Restricted Stock Award or portion thereof granted thereto prior
to the date of such termination may be preserved, if and to the extent
determined by the Committee in its sole discretion, as if such Holder had been a
Nonemployee Director, as applicable, for the entire period during which such
Restricted Stock Award or portion thereof had been outstanding, and, should the
Committee effect such determination with respect to such Holder, for all
purposes of the Plan, such Holder shall not be treated as if his or her Employee
status had terminated until such time as his or her Nonemployee Director status,
as applicable, shall terminate, in which case his or her Restricted Stock Award
shall be treated pursuant to the provisions of Section 6.2.

ARTICLE VII

TERMS OF RESTRICTED STOCK AWARDS

Section 7.1 Restriction Period. All Restricted Stock Awards shall be subject to
a Restriction Period pursuant to which the Transfer Restrictions shall lapse,
provided that the Holder shall continue to be a Nonemployee Director, upon the
earlier of (a) the one-year anniversary of the date on which the applicable
Restricted Stock Award was made, or (b) the date of the next meeting of the
shareholders of the Company at which directors are elected, following the date
on which the applicable Restricted Stock Award was made. Notwithstanding the
foregoing, if a Holder resigns from the Board more than six (6) months after his
or her receipt of a Restricted Stock Award, then the Transfer Restrictions shall
lapse with respect to all of the shares of Common Stock subject to such
Restricted Stock Award.

 

4



--------------------------------------------------------------------------------

Section 7.2 Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Holder of such Restricted Stock Award. If provided for under the
Restricted Stock Award Agreement, the Holder shall have the right to vote Common
Stock subject thereto and to enjoy all other shareholder rights, except that
(i) the Holder shall not be entitled to delivery of the stock certificate until
the Restriction Period shall have expired, (ii) the Company shall retain custody
of the stock certificate during the Restriction Period, (iii) the Holder may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the Common
Stock during the Restriction Period, (iv) the Holder shall be entitled to
receive dividends on the Common Stock during the Restriction Period and (v) a
breach of the terms and conditions established by the Committee pursuant to the
Restricted Stock Award Agreement shall cause a forfeiture of the Restricted
Stock Award.

Section 7.3 Payment for Restricted Stock. The Committee shall determine the
amount and form of any payment for Common Stock received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Holder shall not be required to make any payment for Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

Section 7.4 Restricted Stock Award Agreements. At the time any Restricted Stock
Award is made under this Article VII, the Company and the Holder shall enter
into a Restricted Stock Award Agreement setting forth each of the matters
contemplated hereby and such other matters as the Committee may determine to be
appropriate.

ARTICLE VIII

TERMS OF OPTIONS

Section 8.1 Terms of Options.

(a) The Options granted hereunder shall have the following terms and conditions:

(i) The exercise price of any Option shall be one hundred percent (100%) of the
Fair Market Value of a share of Common Stock as of the date the Option is
granted.

(ii) Subject to the discretion of the Committee, the term of an Option shall not
exceed ten (10) years from the date it is granted.

(iii) The Committee, in its sole discretion, shall be entitled to determine the
vesting schedule with respect to any Option granted pursuant to the Plan and set
forth in the Option Agreement.

(iv) Subject to the foregoing clauses (i), (ii) and (iii), the Committee shall
have the discretion to determine the number of Options to be granted to any
Nonemployee Director, and to determine the terms and conditions of any such
grant, all as set forth in the Option Agreement covering such Option.

(b) A Holder who ceases to be an employee, officer, Director or consultant for
any reason shall have such period of time following cessation of service to
exercise any then exercisable Options as is determined by the Committee and set
forth in the Option Agreement evidencing such Options, after which period all
such Options shall terminate and be of no further force or effect. Any Options
that are not exercisable at the time a Holder ceases to be an employee, officer,
Director or consultant shall terminate at such time and be of no further force
or effect.

Section 8.2 Method of Exercise. The exercise of an Option shall be made only be
delivery of a written notice (in person or by first class mail to the Secretary
of the Company at the Company’s principal executive office) specifying the
number of shares of Common Stock to be purchased and accompanied by full payment
therefore and otherwise in accordance with the Option Agreement pursuant to
which the Option was granted. The exercise price for any shares of Common Stock
purchased pursuant to the exercise of an Option shall be paid in full upon such
exercise (i) in cash, by check or (ii) at the discretion of the Committee and
upon such terms and conditions as the Committee shall approve, by surrender of
shares of Common Stock, (iii) subject to prior written approval

 

5



--------------------------------------------------------------------------------

of the Committee, by directing the Company to subtract from the number of shares
of Common Stock underlying the Option, that number of shares of Common Stock
having a Fair Market Value equal to the purchase price (or portion thereof)
required to be paid upon such exercise, (iv) solely at a time when the shares of
Common Stock are publicly-traded, pursuant to a “cashless exercise” of the
Option pursuant to the establishment of procedures whereby the Holder, by a
properly executed written notice, directs (A) an immediate market sale or margin
loan respecting all or a part of the shares of Common Stock to which he is
entitled upon exercise pursuant to an extension of credit by the Company to the
Holder, (B) the delivery of the shares of Common Stock from the Company directly
to a brokerage firm and (C) the delivery of the Option price from sale or margin
loan proceeds from the brokerage firm directly to the Company, or (v) by any
combination thereof. Any shares of Common Stock transferred to the Company as
payment of the exercise price shall be valued at their Fair Market Value on the
day preceding the date of exercise of such Option. If requested by the
Committee, the Holder shall deliver the Option Agreement evidencing the Option
to the Secretary of the Company who shall endorse thereon a notation of such
exercise and return such Option Agreement to the Holder.

Section 8.3 Option Agreements. At the time any Option is granted under this
Article VIII, the Company and the Holder shall enter into an Option Agreement
setting forth each of the matters contemplated hereby and such other matters as
the Committee may determine to be appropriate.

Section 8.4 Rights as Stockholder. No Holder shall be deemed for any purpose to
be or to have the rights and privileges of the owner of any shares of Common
Stock subject to any Option unless and until (a) the Option shall have been
exercised pursuant to the terms thereof, and (b) the Company shall have issued
the shares of Common Stock to the Holder.

ARTICLE IX

RECAPITALIZATION OR REORGANIZATION

Section 9.1 Adjustments to Common Stock. The shares with respect to which
Options and Restricted Stock Awards may be granted under the Plan are shares of
Common Stock as presently constituted; provided, however, that if, and whenever,
prior to the exercise, expiration or distribution to the Holder of an Option or
Restricted Stock Award theretofore granted, the Company shall effect a
subdivision or consolidation of shares of Common Stock or the payment of a stock
dividend on Common Stock without receipt of consideration by the Company, the
number of shares of Common Stock with respect to which such Option or Restricted
Stock Award may thereafter be exercised or satisfied, as applicable, (i) in the
event of an increase in the number of outstanding shares, shall be
proportionately increased, and the exercise or purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares, shall be proportionately reduced, and the exercise or
purchase price per share shall be proportionately increased.

Section 9.2 Recapitalization. If the Company recapitalizes or otherwise changes
its capital structure, thereafter upon any exercise or satisfaction, as
applicable, of a previously granted Option or Restricted Stock Award, the Holder
shall be entitled to receive (or entitled to purchase, if applicable) under such
Restricted Stock Award, in lieu of the number of shares of Common Stock then
covered by such Restricted Stock Award, the number and class of shares of stock
and securities to which the Holder would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to such recapitalization,
the Holder had been the holder of record of the number of shares of Common Stock
then covered by such Restricted Stock Award.

Section 9.3 Other Events. In the event of changes to the outstanding Common
Stock by reason of recapitalization, reorganization, mergers, consolidations,
combinations, exchanges, extraordinary or special cash dividend or other
relevant corporate event or change in capitalization occurring after the date of
the grant of any Option or Restricted Stock Award and not otherwise provided for
under this Article IX, the Committee shall adjust any or all of (i) the number
and kind of shares of Common Stock subject to such outstanding Options and
Restricted Stock Awards, (ii) the exercise or purchase price with respect to
such outstanding Options and

 

6



--------------------------------------------------------------------------------

Restricted Stock Awards, and/or (iii) make provision for a cash payment to any
Holder in an amount equal to the then difference between the exercise price and
the Fair Market Value of a share of Common Stock. In the event of any such
change to the outstanding Common Stock, the aggregate number of shares available
under the Plan may be appropriately adjusted by the Committee, the determination
of which shall be conclusive.

Section 9.4 Powers Not Affected. The existence of the Plan and the Options and
Restricted Stock Awards granted hereunder shall not affect in any way the right
or power of the Board or of the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change of the
Company’s capital structure or business, any merger or consolidation of the
Company, any issue of debt or equity securities ahead of or affecting Common
Stock or the rights thereof, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.

Section 9.5 No Adjustment for Certain Restricted Stock Awards. Except as
hereinabove expressly provided, the issuance by the Company of shares of stock
of any class or securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect previously granted Options or
Restricted Stock Awards, and no adjustment by reason thereof shall be made with
respect to the number of shares of Common Stock subject to Options or Restricted
Stock Awards theretofore granted or the purchase price per share, if applicable.

ARTICLE X

AMENDMENT AND TERMINATION OF PLAN

The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Options or Restricted Stock Awards have not theretofore
been granted. The Board shall have the right to alter or amend the Plan or any
part hereof from time to time; provided, however, that no change in any Option
or Restricted Stock Award theretofore granted may be made which would materially
and adversely impair the rights of a Holder without the consent of the Holder.

ARTICLE XI

MISCELLANEOUS

Section 11.1 No Right to Option or Restricted Stock Award. Neither the adoption
of the Plan by the Company nor any action of the Board or the Committee shall be
deemed to give a Nonemployee Director any right to an Option or a Restricted
Stock Award except as may be evidenced by an Option Agreement or a Restricted
Stock Award Agreement duly executed on behalf of the Company, and then solely to
the extent and on the terms and conditions expressly set forth therein.

Section 11.2 No Rights Conferred. Nothing contained in the Plan shall (i) confer
upon any Nonemployee Director any right with respect to continuation of such
Nonemployee Director’s membership on the Board, or (ii) interfere in any way
with the right of the Board to terminate a Nonemployee Director’s Board
membership at any time.

Section 11.3 Other Laws. The Company shall not be obligated to issue any Common
Stock pursuant to any Option or Restricted Stock Award granted under the Plan at
any time when the shares covered by such Option or Restricted Stock Award have
not been registered under the Securities Act of 1933 and under such other state
and federal laws, rules or regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel of the Company, if there is no
exemption from the registration requirements of such laws, rules or regulations
available for the issuance and sale of such shares. No fractional shares of
Common Stock shall be delivered, nor shall any cash in lieu of fractional shares
be paid.

 

7



--------------------------------------------------------------------------------

Section 11.4 No Restriction on Corporate Action. Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
corporate action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Option or Restricted Stock Award made under
the Plan. No Nonemployee Director’s beneficiary or other person shall have any
claim against the Company or any Affiliate as a result of any such action.

Section 11.5 Restrictions on Transfer. No Option or Restricted Stock Award under
the Plan or any Option Agreement or Restricted Stock Award Agreement and no
rights or interests herein or therein, shall or may be assigned, transferred,
sold, exchanged, encumbered, pledged or otherwise hypothecated or disposed of by
a Holder except (i) by will or by the laws of descent and distribution, or
(ii) by gift to any Family Member of the Holder.

Section 11.6 Beneficiary Designations. Each Holder may, from time to time, name
a beneficiary or beneficiaries (who may be contingent or successive
beneficiaries) for purposes of receiving any amount which is payable in
connection with an Option or Restricted Stock Award under the Plan upon or
subsequent to the Holder’s death. Each such beneficiary designation shall serve
to revoke all prior beneficiary designations, be in a form prescribed by the
Company and be effective solely when filed by the Holder in writing with the
Company during the Holder’s lifetime. In the absence of any such written
beneficiary designation, for purposes of the Plan, a Holder’s beneficiary shall
be the Holder’s estate.

Section 11.7 Rule 16b-3. It is intended that, at any time when the Common Stock
is listed on a national securities exchange or quoted on NASDAQ, the Plan and
any Option or Restricted Stock Award made to a person subject to Section 16 of
the Exchange Act shall meet all of the requirements of Rule 16b-3. If any
provision of the Plan or of any such Option or Restricted Stock Award would
disqualify the Plan or such Option or Restricted Stock Award under, or would
otherwise not comply with the requirements of, Rule 16b-3, such provision or
Option or Restricted Stock Award shall be construed or deemed to have been
amended as necessary to conform to the requirements of Rule 16b-3.

Section 11.8 Limits of Liability. Any liability of the Company with respect to
an Option or Restricted Stock Award shall be based solely upon the contractual
obligations created under the Plan and the Option Agreement or Restricted Stock
Award Agreement, as applicable. Neither the Company nor any member of the
Committee shall have any liability to any party for any action taken or not
taken, in good faith, in connection with or under the Plan.

Section 11.9 Governing Law. Except as otherwise provided herein, the Plan shall
be construed in accordance with the laws of the State of Delaware.

Section 11.10 Severability of Provisions. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of the Plan, and the Plan shall be construed and enforced as
if such invalid or unenforceable provision had not been included in the Plan.

Section 11.11 Headings. Headings used throughout the Plan are for convenience
only and shall not be given legal significance.

 

8